DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. (US 2017/0311553).
In re claims 1, 11, and 15, with reference to [0052] and [0033], Dobrinsky discloses a plant cultivation device comprising: a light source unit comprising a first light source emitting stimulation light in an ultraviolet (UV) region toward a target plant having trichomes and a second light source emitting background light toward the target plant, the background light having a different peak wavelength than a peak of the stimulation light, a controller controlling operation of the first light source unit and the second light source such that: wherein the second light source emits the background light during a light period and stops emission of the background light during a dark period, the first light source emits the stimulation light for a predetermined period of time during the light period, and the first light source and the second light source are spaced apart from the target plant in an undivided space and arranged to directly apply the stimulation light to the target plant. Not disclosed is a cumulative amount of the stimulation light emitted from the first light source is 0.036 J or more per day and upon irradiation with the first light source, the target plant produces fragrant materials due to stress induced by the irradiation of the first light source such that the target plant has increased contents of the fragrant materials.
However, with reference to [0003] and [0044], Hurst discloses a light source for cultivation of plants, comprising: a first light source emitting stimulation light in a UV region toward a target plant having trichomes [0009]; and a second light source emitting background light toward the target plant, the background light having a different peak wavelength than a peak of the stimulation light, wherein the first light source emits the stimulation light for a predetermined period of time when the second light source emits the background light, the first light source and the second light source are spaced apart from the target plant and arranged to directly apply the stimulation light to the target plant (abstract); and wherein upon radiation with the first light source, the target plant produces fragrant materials due to stress induced by the irradiation of the first light source such that the target plant has increased contents of the fragrant materials [0008] and that it is known to provide a cumulative amount of the stimulation light emitted from the first light source is 0.036 J or more per day [0045]. The advantage of this is to provide the optimum parameters in order to achieve desired results.
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the parameters of Dobrinsky et al. to whatever optimum conditions including emitting the desired light to achieve desired results such as increasing the fragrant materials as disclosed by Hurst.
In re claims 2 and 14, Dobrinsky et al. disclose the claimed invention except for the predetermined period of time is one hour. However, Dobrinsky et al. disclose in [0033] varying the illumination time of the light sources. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the period of time the light is emitted to any suitable and reasonable period of time, including one hour, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claims 3 and 13, with reference to [0052], Dobrinsky et al. disclose the background light is visible light.
In re claim 4, with reference to [0033], Dobrinsky et al. disclose the claimed invention except for the background light has a light intensity of greater than 50 PPFD(umol/m2/s) and less than or equal to 250 PPFD. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified light intensity to any suitable and reasonable amount, including greater than 50 PPFD (umol/m2/s) and less than or equal to 250 PPFD, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 5, with reference to Figure 11, Dobrinsky et al. disclose a main body having an internal space for cultivation of the target plant.
In re claim 6, with reference to [0032] and [0009], Dobrinsky et al. disclose the internal space of the main body is filled with at least one of a medium and water.
In re claim 7, with reference to [0032], Dobrinsky et al. disclose the medium and water contain nutrients.
In re claim 8, with reference to [0068], Dobrinsky et al. disclose an air blower forcing air around the target plant to flow.
In re claim 9, with reference to [0068], Dobrinsky et al. disclose the air blower is a fan.
In re claim 10, with reference to [0068], Dobrinsky et al. disclose the controller further controlling operation of the air blower.
In re claim 12, with reference to [0033], Dobrinsky et al. disclose varying the lighting schedules of the light sources. Not specifically disclosed is the second light source emitting the background light is alternately turned on and off at intervals of 12 hours. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the period of time the light is emitted to any suitable and reasonable period of time, including being alternately turned off and on at intervals of 12 hours, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L BARLOW/Primary Examiner, Art Unit 3644